TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00614-CV


Kregg Behrends and JoAnna Behrends, Appellants

v.


Texas Department of Protective and Regulatory Services, Appellee





FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT

NO. 2000V-046, HONORABLE DAN R. BECK, JUDGE PRESIDING 






	Appellants Kregg and JoAnna Behrends appeal from the trial court judgment
terminating their parental rights in their three minor children.  See Tex. Fam. Code Ann. § 161.001
(West Supp. 2002).  Appellants' appointed counsel filed a brief concluding that the appeal is
frivolous and without merit.  See Anders v. California, 386 U.S. 738, 744-45 (1967); In re E.L.Y.,
69 S.W.3d 838, 839 (Tex. App.--Waco 2002, order) (Anders procedure applies in termination cases,
counsel ordered to amend inadequate Anders brief); In re A.W.T., 61 S.W.3d 87, 88 (Tex.
App.--Amarillo 2001, no pet.) (Anders rationale applies to appointed counsel in termination
proceedings); In re K.S.M., 61 S.W.3d 632, 633 (Tex. App.--Tyler 2001, no pet.) (same); see also
In re D.A.S., 973 S.W.2d 296, 297 (Tex. 1998) (applying Anders in civil case, a juvenile proceeding). 
The brief presents a professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See Penson v. Ohio, 488 U.S. 75, 77-78 (1988); Gainous v. State, 436
S.W.2d 137, 138 (Tex. Crim. App. 1969); A.W.T., 61 S.W.3d at 88; K.S.M., 61 S.W.3d at 632-33.

	A copy of counsel's brief was delivered to appellants, who were notified of their right
to seek other counsel or file a pro se brief, which they have not done.  We have reviewed the record
and agree that the appeal is frivolous and without merit.  The trial court judgment is affirmed. (1)


  
					Jan P. Patterson, Justice
Before Justices Kidd, Patterson and Puryear
Affirmed
Filed:   June 21, 2002
Do Not Publish
1.        Counsel's motion to withdraw has previously been granted.